Citation Nr: 1118327	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  10-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1982 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

Jurisdiction of the Veteran's claim was subsequently transferred to the Seattle, Washington RO.  

The Board notes that the Veteran requested a Travel Board hearing in his December 2009 substantive appeal.  In March 2011, along with his withdrawal of the above-captioned claims, he withdrew his hearing request.  


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Board received the Veteran withdrawal of the appeal of service connection for left ear hearing loss and a skin disorder.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for entitlement to service connection for left ear hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal for entitlement to service connection for a skin disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2010).  The Veteran has withdrawn the appeal of service connection for left ear hearing loss and a skin disorder and, hence, there remains no allegation of error of fact or law of this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection for left ear hearing loss and a skin disorder, and they are dismissed.


ORDER

The appeal of entitlement to service connection for left ear hearing loss is dismissed.

The appeal of entitlement to service connection for a skin condition is dismissed.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


